NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DRAKE WARD,                                     No. 17-56670

                Plaintiff-Appellant,            D.C. No. 5:15-cv-00444-DSF-KES

 v.
                                                MEMORANDUM*
CITY OF BARSTOW; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Drake Ward appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim and

the district court’s determination regarding judicial immunity. Sadoski v. Mosley,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
435 F.3d 1076, 1077 n.1 (9th Cir. 2006). We affirm.

      The district court properly dismissed Ward’s due process and conspiracy

claims for damages against defendants Rogan and Dowd in the first amended

complaint (“FAC”) because these defendants are entitled to judicial and

prosecutorial immunity. See Garmon v. County of Los Angeles, 828 F.3d 837,

842-43 (9th Cir. 2016) (explaining the application of absolute prosecutorial

immunity); Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001)

(describing factors relevant to whether an act is judicial in nature and subject to

judicial immunity).

      The district court properly dismissed Ward’s due process and conspiracy

claims for declaratory relief against Rogan and Dowd in the FAC because Ward

lacks standing to seek declaratory relief. See Mayfield v. United States, 599 F.3d

964, 969-71 (9th Cir. 2010) (plaintiff must demonstrate standing separately for

each form of relief sought; to establish Article III standing, plaintiff must show that

he or she faces imminent injury on account of defendant’s conduct and that a

favorable decision will likely redress his or her injury).

      The district court properly dismissed Ward’s unlawful search and seizure

claims, false arrest claim, due process and conspiracy claims, free speech claim,

and municipal and supervisory liability claims in the fourth amended complaint

(“4AC”) because Ward failed to allege facts sufficient to state plausible claims.


                                           2                                    17-56670
See Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face” and conclusory allegations are not entitled to

be assumed true) (citation and internal quotation marks omitted)); Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed

liberally, plaintiff must present factual allegations sufficient to state a plausible

claim for relief); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.

2004) (a party’s conclusory allegations, unwarranted deductions of fact, or

unreasonable inferences need not be accepted as true).

      The district court properly dismissed Ward’s Sixth Amendment

Confrontation Clause claim in the 4AC because Ward failed to allege facts

sufficient to state a plausible claim. See Austin v. United States, 509 U.S. 602, 608

(1993) (“The protections provided by the Sixth Amendment are explicitly confined

to ‘criminal prosecutions.’” (citation omitted)). To the extent this claim is based

on the subpoena issued to Dowd in Ward’s criminal proceeding, the district court

properly dismissed this claim for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine because the claim constituted a forbidden “de facto

appeal” of the state court’s order quashing the subpoena. See Noel v. Hall, 341

F.3d 1148, 1163-65 (9th Cir. 2003) (discussing proper application of the Rooker-

Feldman doctrine).


                                            3                                     17-56670
      The district court did not abuse its discretion by dismissing the FAC as to

Rogan and Dowd, or the 4AC as to all named defendants, without further leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that dismissal without leave to amend is proper when

amendment would be futile).

      The district court’s consideration of the search and arrest warrants and their

supporting documents in the context of a motion to dismiss was proper because the

documents were incorporated by reference into the 4AC. See United States v.

Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003) (district court may consider

document incorporated by reference in the complaint “if the plaintiff refers

extensively to the document or the document forms the basis of the plaintiff’s

claim”).

      We reject as unsupported by the record Ward’s contentions that the district

court failed to construe allegations in his favor or assumed facts favorable to

defendants.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          4                                       17-56670